DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (2017/0313433) and Nierlich et al. (2010/0156174).  

Regarding independent claim 1, Ozaki teaches an electric power supply device (Fig. 3) comprising: multiple power supply units (3, 4, 5) for supplying electric power to a load (1, 2) which consumes electric power; detection units provided between the multiple power supply units and the load, respectively, for detecting at least one of a current and a voltage ([0056]-[0058]); and an electric power control unit for controlling transmission of electric power among the multiple power supply units based on detection values of the detection units ([0064]).
Ozaki fails to explicitly teach the use of diodes to prevent reverse flow of power to the power supply units.  Nierlich teaches a similar power supply device for an aircraft (Fig. 2).  Nierlich teaches diodes (505) provided for the multiple power supply units for preventing 
Regarding claims 2 and 4, Ozaki teaches the multiple electric power supply devices include an engine-generator (4, 5) and at least one secondary battery (3).
Regarding claim 5, Ozaki teaches a base body (10) on which at least one of the multiple power supply units is mounted; a thruster including multiple thruster members (1, 2) provided on the base body for generating thrust force with the electric power supplied from the electric power supply device ([0041]-[0043]); a state acquisition unit for acquiring a flight state of the base body (via 7, 9); a receiver unit for receiving a signal (i.e. command from a user [0054]) which is transmitted to the base body; and a flight control unit for controlling a flight of the base body by controlling the thrust force of the thruster based on at least one of the flight state acquired by the state acquisition unit and the signal received by the receiver unit. ([0054]-[0061])
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (2017/0313433) and Nierlich et al. (2010/0156174) as applied to claims 1 and 2 above, and further in view of MacCready et al. (2002/0005454).  Ozaki and Nierlich teach the electric power supply device as described above.  They fail to explicitly teach the electric power generator being a fuel cell.  MacCready teaches a power supply device for an aircraft, similar to Ozaki, including an electric power generator being a fuel cell (Abstract).  It would have been .
 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (2017/0313433) and Nierlich et al. (2010/0156174) as applied to claims 1 and 5 above, and further in view of Mehrholz et al. (2017/0302888).  Ozaki and Nierlich teach the electric power supply device as described above.  They fail to explicitly teach a power supply unit being provided separately from the base body.  Mehrholz teaches a similar flying machine to that of Ozaki.  Mehrholz teaches at least one of the multiple power supply units of the electric power supply device being provided separately from the base body and electrically connected to the base body (Fig. 1; [0081]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a power supply unit being provided separately from the base body, as described in Mehrholz, into Ozaki’s invention, to allow for additional power to be supplied to the flying machine while it is on the ground.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (2017/0313433) and Ichicara (2018/0134384).  Regarding independent claim 7, Ozaki teaches a flying machine (Fig. 3) comprising: a base body (10); an electric power supply device including at least a secondary battery (3), which is provided on the base body, and a power generator (3, 4); a thruster (1, 2) provided on the base body for generating thrust force with 15electric power supplied from the electric power supply device; a state acquisition unit for acquiring a flight state of the base body (via 7 and 9); and a flight control unit for controlling a flight of the base 
Ozaki fails to explicitly teach a converter being used to charge the secondary battery.  Ichicara teaches a similar flying machine (Fig. 1) to that of Ozaki.  Ichicara teaches a converter (280), which is turned on to charge a secondary battery (190) by a power generator (250).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a charger in Ozaki’s invention to charge the secondary battery by the power generator, so that the correct amount of power can be supplied to the secondary battery and not simply whatever the power generator outputs.
Regarding claim 8, Ozaki teaches the power generator supplying the necessary amount of power to the thrusters during a battery power outage ([0062]), but fails to explicitly teach the specific power generation capacity claimed.  It would have been an obvious matter of design choice to set the power generation capacity of the power generator to be 1.1 times a power required for the thrusters to fly the base body stably, since applicant hasn’t disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
3-15-2022 

/DANIEL KESSIE/Primary Examiner, Art Unit 2836